DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/9/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Copies of foreign patent documents WO2015026142 and GB2496639 have not been provided in the instant application or in the parent application (16/227148).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-28, 30, 31, 34, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,118,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference patent. Where the limitations are not identical, the reference patent recites limitations that encompass or are substantially equivalent to the corresponding limitations of the claims of the instant application. For example, the “drive pulley” recited in claim 6 of the reference patent encompasses the “drive element” of claims 30 and 40 of the instant application. The limitation “the rod is a fixed inner structure” of claim 31 is also anticipated by the corresponding limitation “stiffening rod located within the hollow chain such that the hollow chain is operable to move relative to the stiffening rod”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the hollow chain comprises a plurality of links” and claim 26 recites “the links” and “the plurality of links”, but “a plurality of links” has been previously introduced in claim 22. It is unclear if claim 25 is introducing a new plurality of links, and if so, which set of links are being referenced in claim 26.
Claim 27 recites “the rod defines a shape of the loop”. There is insufficient antecedent basis for this limitation, as a loop is not previously introduced with respect to the rod (claim 27 depends upon claim 22, but the loop is first introduced in claim 23, upon which claim 27 does not depend).
Claim 28 recites “the chain assembly is operatively coupled to the drive pulley”. There is insufficient antecedent basis for the limitation “the drive pulley”.
Claim 29 recites “the chain assembly does not require a tensioner”. This limitation is unclear as to whether or not a tensioner is specifically excluded (i.e. a negative limitation), or if the chain assembly is only required to be capable of being used without a tensioner. In the latter case, a prior art assembly including a tensioner but still operable without the tensioner would meet the requirements of the claim.
Claim 32 recites “the rod has a maximum bend radius of 30 inch”. It is unclear how the rod is configured to have a bend radius of 30 inches, as the specification sets forth a maximum bend radius of 0.75 in. to 1.0 in. in paragraph 0019. It is presumed that this is a minor typographical error, but it is not readily clear what the intended limitation is.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (U.S. Patent No. 2019/0169929).
Regarding claim 40, Zhang discloses an apparatus for rotating a roller tube (5) of a window treatment (1) to raise and lower a covering material (6), the apparatus comprising:
a drive element (13, 14, 19) configured to rotate the roller tube to raise and lower the covering material of the window treatment (paragraph 0057); and
a chain assembly (50, 61, 65) operatively coupled to the drive element for rotating the roller tube [FIGS. 2, 4a], the chain assembly including a flexible member forming a loop (paragraph 0042), and a rigid member (61, 65) having a curved portion (at least portion 65 is curved), wherein the rigid member is configured to define a size of a fixed radius of the curved portion [FIG. 3], and wherein the rigid member is disposed within a hollow space defined by the flexible member (a hollow space is at least partially defined between the two vertically extending portions of the pull cord 50; as shown in Figures 3-4b, at least the partition wall 66 is disposed in this hollow space) and the flexible member is configured to operate along the rigid member, such that the flexible member is operable to move relative to the rigid member [FIGS. 4a, 4b]. It is noted that the limitation “a hollow space defined by the flexible member” does not explicitly require that the hollow space be defined within an interior or axial portion of the flexible member, but rather only requires that a hollow space be present that is delineated or otherwise defined by at least a portion of the flexible member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent No. 2019/0169929).
Regarding claim 41, Zhang discloses the fixed radius, but does not explicitly disclose that it is between 0.75 and 1.0 inches.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the radius to have a size within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 0019 Applicant has not disclosed any criticality for the claimed limitations. Providing the radius between 0.75 and 1.0 inches would provide the obvious benefits of maintaining a low profile size for the operating apparatus while ensuring reliable operation and guidance of the chain assembly around the radius.

Allowable Subject Matter
Claims 33 and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634